Citation Nr: 1236851	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

The Board remanded this claim in November 2009 and March 2011 for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDING OF FACT

The Veteran is not precluded from securing or following substantially gainful employment as a result of her service-connected disabilities alone.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008 and May 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA provided the Veteran with a VA examination to determine whether she was unable to obtain and retain gainful employment.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided an opportunity to testify before the undersigned at an August 2009 video conference hearing.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In November 2009, the Board remanded the claim to provide the Veteran with a VA examination in connection with her claims for service connection for right and left feet disabilities and a TDIU.  At that time, a claim for service connection for right and left feet disabilities was pending.  That examination, addressing both issues, was provided in March 2010.  The examiner addressed the questions posed by the Board and provided a rationale for the opinions.  In a June 2010 rating decision, the RO granted service connection for bilateral plantar fibromatosis with onychomycosis and mild hallux valgus of the right foot and assigned a 10 percent rating.  The purpose of the March 2011 remand was to have the RO issue a statement of the case, as the Veteran had submitted a timely notice of disagreement regarding the initial rating assigned for the bilateral foot disability.  She subsequently withdrew that claim, and thus the RO did not issue a statement of the case.  Thus, the Board finds that the November 2009 and March 2011 remand instructions have received substantial compliance.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for migraine headaches, rated 50 percent; hysterectomy, rated 30 percent; bilateral plantar fibromatosis with onychomycosis and mild hallux valgus of the right foot, rated 10 percent; hiatal hernia with gastroesophageal reflux disease (GERD), rated 10 percent; and fracture of the right hand, rated 0 percent.  The combined disability rating is 70 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are met.

In August 2009, the Veteran provided testimony before the undersigned Veterans Law Judge at a video conference hearing.  She stated that she got migraine headaches three times a week, which caused her to go down for three days at a time.  When asked how many days she was able to work, she testified three or four if she "was lucky."  When asked if she was in bed most of the time because of the headaches, the Veteran stated she was and that she did not get out of the house very much.  The Veteran's spouse stated that the Veteran was in bed four to six days a week.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to a total rating for compensation based upon individual unemployability.  In her October 2008 claim, the Veteran claimed she stopped working in 1998 due to migraine headaches, GERD, spinal stenosis, and carpal tunnel syndrome.  However, the Veteran is not service connected for spinal stenosis or carpal tunnel syndrome.  Thus, those disabilities cannot be considered in determining whether entitlement to TDIU is warranted.

Prior to June 2007, the Veteran had not alleged that migraine headaches had any impact on her ability to work.  For example, in a July 2004 VA examination report, the Veteran claimed that she had cut hair for 20 years and had been unable to cut hair for the past three or four years "due to her inability to stand for long periods of time."  In VA treatment records in August 2006, January 2007, June 2007, September 2007, and January 2008, a VA physician, who treated the Veteran regularly, noted that the Veteran's back and neck problems had plagued the Veteran on a daily basis and rendered her unable to work.  Thus, that VA physician attributed the Veteran's inability to work to nonservice-connected disabilities.  At no time did that VA physician attribute the Veteran's inability to work to migraine headaches or any other service-connected disability.  That is evidence against the claim.

VA provided the Veteran with a VA examination in March 2010.  There, the Veteran reported prostrating headaches that occurred weekly and lasted one to two days.  She denied being treated continuously with medication.  The examiner also examined the right arm, GERD, and the bilateral foot disability.  Following examination of those disabilities, the examiner wrote:

I have been asked to comment on the impact of this [V]eteran's service[-]connected disabilities, both singly and jointly, on her employability.  Her service[-]connected disabilities include migraines, GERD, and bilateral foot conditions.  Her non-service[-]connected disabilities are O[xygen-]dependent COPD and low back pain requiring MS Contin.  I believe it is therefore impossible to state she is unemployable because of her service-connected disabilities in light of the far more impairing non-service[-]connected disabilities.  From history, she states it was migraines, feet, and reflux that made her stop working as a hairdresser years ago.  I do not believe GERD of the severity which she has can make someone unemployable.  Migraines can be impairing, however, given the frequency she has cited, I believe she would be employable.  I detect no disability or impairment for work with regard to her healed hand fracture.  With regard to her feet, I believe these would impair someone from having a job which requires standing on one's feet the entire work day.  Therefore, my opinion is that given the feet disability, and all service-connected disabilities considered together, that she would be employable for sedentary work, but not manual labor.  

The Board accords that opinion high probative value.  The examiner had an opportunity to examine all of the Veteran's service-connected disabilities that might impact her ability to work.  The Veteran has not alleged that the hysterectomy has impacted her ability to work, and the evidence, including in a February 2010 VA examination report shows she has minimal symptoms related to that disability.  After examining the Veteran and reviewing the claims file, the March 2010 examiner determined that the Veteran would be able to do sedentary work.  That was supported by an October 2007 VA outpatient treatment report.  There, the Veteran reported that she got up around 9:00 a.m. with no urge to lay down during the day and stayed on the computer most of the day.  Being able to stay on the computer most of the day would indicate that the Veteran could do sedentary work at a desk.

Additionally, there is no competent medical evidence to refute the March 2010 examiner's opinion that the Veteran could perform sedentary work.  In other words, no medical professional has stated that the Veteran is unable to obtain and maintain gainful employment due to any, some, or all of her service-connected disabilities.  Even the Veteran's former employer did not attribute the Veteran's leaving her job in 1998 solely to service-connected disabilities.  Specifically, in an October 2008 letter, her former employer wrote that it was migraine headaches, stomach problems, "and the fact she had back and hip problems" that had caused the Veteran to quit work.  The Veteran is not service connected for back or hip problems.  Thus, the employer attributed the Veteran's leaving work at his business to both service-connected and nonservice-connected disabilities.

The Veteran has submitted lay statements from her husband and RJC, wherein they both stated that the Veteran had stopped working and was unable to work due to her service-connected disabilities.  The Board finds that those lay statements are outweighed by the March 2010 medical opinion, which took into account the severity of the Veteran's service-connected disabilities, and by the opinion provided by the Veteran's treating physician at VA, who had attributed the Veteran's inability to work to neck and back disabilities on multiple occasions in August 2006, January 2007, June 2007, September 2007, and January 2008 outpatient treatment reports.  The treating physician is in a very good position to determine what disability or disabilities negatively impact the Veteran's ability to work.  That physician attributed the Veteran's inability to work solely to non-service-connected disabilities.

The Veteran is in receipt of a 50 percent rating for migraine headaches, which contemplates "severe economic inadaptability." 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  She alleges that rating is indicative of her inability to work due to a service-connected disability.  The assignment of a 50 percent rating contemplates "severe" economic inadaptability and does not indicate or concede total economic inadaptability.  Thus, the 50 percent rating itself does not automatically entitle the Veteran to a TDIU.  The Board has explained above why it finds that TDIU is not warranted.

The Board is aware of the Veteran's and her husband's testimony regarding how frequently she is in bed each week because of migraines.  At the January 2008 VA examination, she reported that she had prostrating headaches that lasted for four to five days at a time and occurred three to four times a month.  That would mean that she had prostrating headaches from 12 to 20 days each month.  She also reported that her headaches prevented her from recreation.  In her March 2008 notice of disagreement following the RO's assignment of a 30 percent rating for migraine headaches, she stated she had six to seven "completely debilitating" episodes, which could last up to three days.  However, in April 2008 and July 2008 VA treatment records, the Veteran reported to VA examiners during outpatient treatment that she was able to go bowling two times a week, which she had been reporting since 2006, and was in a bowling league.  It seems implausible that the Veteran would be able to bowl twice a week on a regular basis when she was having 12 to 20 prostrating headaches a month and when she reported that her headaches prevented her from recreation. 

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran is precluded from securing or following substantially gainful employment as a result of her service-connected disabilities alone.  The VA medical records and examinations demonstrate by a preponderance of the evidence that the Veteran's service-connected disabilities did not render her unemployable.  While the evidence of record shows that the Veteran is likely unemployable due to due both service-connected and nonservice-connected disabilities, TDIU is not warranted for an inability to work due to a combination of service-connected and nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Accordingly, the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment solely as a result of her service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b) (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU.  Therefore, it is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


